DETAILED ACTION
This Office Action is in response to the RCE filed on 12/16/2021.
Claims 1, 3-5, 7-12, 14-16, 18-20 are pending in the case.  Claims 1, 12 and 20 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3-5, 7-12, 14-16, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 12 and 20 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Kwon (US 2012/0313977 A1) discloses a method and a device configured to enabling browsing mode configuration according to a first touch operation received from a user (Fig. 5 and ¶ 0090); performing the browsing mode configuration in response to the user input (see Fig. 5 and ¶¶ 0092); automatically browsing consecutive pages according to a result of the browsing mode configuration (see Fig. 5 and ¶ 0093), wherein the result of the browsing mode configuration comprises a direction and a speed of the automatic browsing of the consecutive pages (see Fig. 5 and ¶ 0093, 0099); obtaining a direction and a speed of a sliding operation by the user on a touch screen, wherein the direction and the speed of the automatically browsing the consecutive pages respectively comprises the direction and the speed of the sliding operation (Kwon: see Fig. 5 and ¶ 0093); ending the browsing mode configuration in response to a second touch operation by the user (Kwon: see Fig. 5 and ¶ 0092); wherein the enabling the browsing mode configuration comprises: entering a configuration page, the configuration page being in a translucent state (Kwon: see Fig. 6 and ¶ 0065). Yu et al. (US 2018/0267682 A1 discloses a method and a device for automatically browsing consecutive pages according to a result of the browsing mode configuration (see ¶¶ 0043-0044). 
However, Kwon and Yu et al., fail to clearly teach or fairly suggest the combination of following limitations: 
in a scenario of sliding for browsing a page, enabling a browsing mode configuration according to a first touch operation received from a user, wherein the first touch operation is performed by the user, in the scenario of sliding for browsing the page, on a configuration enabling response area, the configuration response area being a blank area; 
performing the browsing mode configuration in response to the user input, wherein the browsing mode configuration is performed in a configuration page that is newly generated and presented to the user when the browsing mode configuration is enabled, and wherein the step of performing the browsing mode configuration in response to the user input comprises: 
obtaining a direction and a speed of a sliding operation performed by the user on a touch screen; and 
ending the browsing mode configuration in response to a second touch operation by the user; and 
automatically browsing consecutive pages according to a result of the browsing mode configuration, wherein the result of the browsing mode configuration comprises a direction and a speed of the automatic browsing of the consecutive pages which are equal to the direction of the sliding operation and the speed of the sliding operation, respectively.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179